ACCEPTED
                                                                                        01-15-00232-CV
                                                                               FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/7/2015 10:29:44 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               NO. 01-15-00232-CV
                             ACCELERATED APPEAL
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  4/7/2015 10:29:44 AM
                                     IN THE                       CHRISTOPHER A. PRINE
                               COURT OF APPEALS                           Clerk
                                    FOR THE
                            FIRST DISTRICT OF TEXAS


                        Nationwide Distribution Services, Inc.,
                                     Appellant

                                           vs.

                  Robert Jones and Poly Trucking, Inc.,
                               Appellees
__________________________________________________________________

                APPELLANT’S UNOPPOSED MOTION
                 TO EXTEND TIME TO FILE BRIEF
__________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellant, Nationwide Distribution Services, Inc. asks the court to extend the

time to file their brief for the following reason.

      1. Appellant is Nationwide Distribution Services, Inc.. Appellees are Robert

Jones and Poly Trucking, Inc.

      2. No rule limits the time within which to file this motion to extend. See Tex.

R. App. P. 38.6(d).

      3. Appellees do not oppose this motion.
      4. The court may extend the time to file the brief under the authority of Texas

Rule of Appellate Procedure 38.6(d).

                                    CHRONOLOGY

      5. On March 6, 2015, Appellant Nationwide Distribution Services, Inc. filed

its Notice of Appeal with the trial court appealing the trial court’s February 23, 2015

Order Overruling Defendant’s Special Appearance. On March 6, 2015, appellant also

filed its request for reporter’s record and request for the clerk’s record. The reporter’s

record was filed with the First Court of Appeals on March 13, 2015. The clerk’s

record was filed with the First Court of Appeals on March 18, 2015, however, that

record was incomplete. Appellant’s brief is due on April 8, 2015.

      6. Appellant’s request for the clerk’s record timely designated the items to be

included, consisting of those required by Tex. R. App. Proc. 34.5 plus a list of

additional documents. On March 23, his first opportunity to review the record,

appellant’s counsel discovered items missing from the record and immediately filed

a request for supplementation. Specifically, these documents were omitted from the

record filed by the district clerk’s office, although they were part of documents that

were requested: (1) the affidavit of David Coffey, attached to Nationwide Distribution

Services, Inc.’s Special Appearance, (2) all exhibits to Plaintiff’s Response to

Defendant Nationwide Distribution Services, Inc.’s Special Appearance.


                                            2
      7. Appellant’s counsel (who did not serve as trial counsel) also discovered the

need for, and designated, additional items in the request for supplementation. Those

four documents are Plaintiff’s Original and First Amended Petitions, and two Docket

Control Orders.

                         REASON FOR DELAY IN BRIEFING

      8. Appellant’s brief is already finished, with the important exception of the

many citations to the Clerk’s Record that lack page references because the documents

being cited are not yet in the record. The omitted documents being cited consist

primarily of attachments to Jones’ Response to Special Appearance. (The Special

Appearance and Jones’ Response to it were designated for inclusion in the record; the

clerk included them without any of their attachments). Rather than file a brief with

extensive citations to a Supplemental Record that does not yet exist (thus, with no

page references), and then have to file an amended brief, appellant requests a 30-day

extension in which to file its brief. The Harris County District Clerk stated in a March

31, 2015 telephone call with my legal assistant, Rebecca Garcia, that its normal

turnaround time to file a supplemental record is 30 days.

      9. No extensions have been granted to extend the time to file appellant’s brief.

                                    CONCLUSION

      For these reasons, appellant asks the court to grant an extension of time to file


                                           3
its brief until May 8, 2015. As the brief is finished except for the missing record

citations, it can be filed promptly after the clerk files the supplemental record.

                                         Respectfully submitted,

                                         RAMEY, CHANDLER, QUINN & ZITO, P.C.


                                         By:    /s/ Jack McKinley
                                               Jack McKinley
                                               State Bar No. 13716300
                                               Robert L. Ramey
                                               State Bar No. 16498200
                                               750 Bering, Suite 600
                                               Houston, Texas 77057
                                               Telephone: (713) 266-0074
                                               Facsimile: (713) 266-1064
                                               jmm@ramey-chandler.com
                                               rlr@ramey-chandler.com

                                               COUNSEL FOR APPELLANTS

                       CERTIFICATE OF CONFERENCE

      On March 6, 2015, Appellant’s counsel consulted with Tracy Willi (counsel for
appellee Poly Trucking) and Cory Itkin (counsel for appellee Robert Jones) and both
have stated that they are unopposed to this motion. Counsel for Robert Jones,
however, states that he is opposed to a trial continuance.

                                                /s/ Jack McKinley
                                               JACK McKINLEY




                                           4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
upon all counsel of record, in accordance with the rules on the 7th day of April, 2015:

      Jason A. Itkin                                 Via E-Filing Service
      Cory D. Itkin
      Noah M. Wexler
      Arnold & Itkin, LLP
      6009 Memorial Drive
      Houston, Texas 77007
      Counsel for Appellee, Robert Jones

      Tracy J. Willi                                 Via E-Filing Service
      Willi Law Firm, P.C.
      9600 Escarpment Blvd.
      Suite 745, PMB 34
      Austin, Texas 78749
      Counsel for Appellee, Poly Trucking, Inc.

      Ruark D. Mershon                            Via E-Filing Service
      2000 W. Marshall Drive
      Grand Prairie, Texas 75051
      Co-Counsel for Appellee, Poly Trucking, Inc.


                                               /s/ Jack McKinley
                                              JACK McKINLEY




                                          5